Citation Nr: 1758566	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  07-32 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to April 17, 2006, for the assignment of a 60 percent disability rating for service-connected rheumatoid arthritis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected rheumatoid arthritis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to July 1968 in the United States Marine Corps. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In August 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In October 2011, February 2013, May 2014, and May 2016, the case was remanded for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, his service-connected rheumatoid arthritis has resulted in severely incapacitating exacerbations occurring four or more times a year since April 17, 2005. 

2.  Resolving reasonable doubt in the Veteran's favor, his service-connected rheumatoid arthritis alone prevents him from securing or following a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 17, 2005, but no earlier, for the assignment of a 60 percent rating for rheumatoid arthritis have been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. § 3.400 (2017).

2.  The criteria for entitlement to TDIU are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


I.  Earlier Effective Date Claim

The Veteran generally contends that he is entitled to an effective date prior to April 17, 2006, for the assignment of a 60 percent rating for his service-connected rheumatoid arthritis, noting that he has suffered from the effects of this disease for many years.  

During service, the Veteran was diagnosed with what was suspected to be early rheumatoid arthritis.  The condition was manifested by right-sided back and right upper quadrant pain, chills and fevers, and joint pain.  

In an August 1971 rating decision, the RO granted service connection for polyarthritis and assigned a noncompensable rating because no disease was found during VA examination.  

In January 1977, the Veteran filed a claim for an increased rating.  In a June 1977 rating decision, the RO continued the noncompensable rating, noting that the VA examination report showed no skeletal articular abnormalities.   The Veteran did not initiate an appeal or submit new and material evidence within the appeal year. Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

On April 17, 2006, the Veteran filed a claim for an increased rating.  Initially, the RO continued the noncompensable rating because the evidence did not indicate that his current symptoms were related to the condition he had during service.  The Board notes that over the years the Veteran has been diagnosed with rheumatoid arthritis, polyarthritis, systemic lupus erythematosus (SLE), and Still's disease, and that a definitive diagnosis has not been made.  The Social Security Administration (SSA) has characterized his disease more generally as a systemic connective tissue disease.  In November 2014, a VA examiner opined that it was highly likely that the Veteran's current rheumatoid arthritis was a continuation of what he had in service.  Based on these findings, in an October 2015 rating decision, the RO assigned a 60 percent disability rating effective from April 17, 2006, the date of the increased rating claim.  

At issue before the Board is whether a rating prior to April 17, 2006, is warranted based on the law and regulations governing effective dates.

As a preliminary matter, the Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the appellant's claim was received by VA prior to that date, the former regulations apply and are cited below.

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C. § 5110(a).  The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Under these circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase. U.S.C. §5110(b)(2); Harper v. Brown, 10 Vet App 125 (1997); 38 C.F.R. §3.400(o); VAOPGCPREC 12-98 (1998).

A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1 (p).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a). 

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).  A report of examination implies that the medical record describes the results of a specific, particular examination and reflects a worsening of the condition.  Massie v. Shinseki, 25 Vet. App. 123, 133-34 (2011) (noting that a letter from a VA physician generated for a pending Social Security claim was not a report of examination). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C. § 5107(b).

Rheumatoid arthritis, as an active process, with constitutional manifestations associated with active joint involvement that is totally incapacitating is rated as 100 percent disabling.  When there is less symptomatology than the criteria for 100 percent rating but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods, a 60 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

As noted above, an effective date may be assigned based on a factually ascertainable increase in disability that occurs within the one-year period preceding the date of receipt of the claim for increased compensation, which in this case was April 17, 2006.  

During the Board hearing, the Veteran stated that his disability worsened after he was hospitalized for a lung problem.  Records from the Social Security Administration indicate that he was hospitalized for a lung hemorrhage in 2003; that he continued working until November 30, 2005; that he stopped working because of an increase in the severity of his disability; and that he had six syncopes since December 2005.  In February 2006, the Veteran established primary care with VA.  At that time, he indicated that he had Lupus and problems with swollen joints and arthritis.  He stated that he had been out of insurance and had had not received any recent treatment.  During a June 2007 VA examination, the Veteran reported that he had a recurrence of symptoms that began approximately two years previously (i.e., June 2005).  

In this case, because the Veteran lacked health insurance, there are only a few medical records available in the year preceding his increased rating claim.  However, based on the lay evidence, the Veteran was having severely incapacitating episodes occurring four or more times a year for the year preceding his increased rating claim.  Resolving reasonable doubt in his favor, the Board finds that an effective date of April 17, 2005, but no earlier, is warranted for the assignment of a 60 percent rating for rheumatoid arthritis.   

A review of the claims file indicates that no other documents or communications of record may be interpreted as an earlier formal or informal claim for an increased evaluation.  Although VA medical records dated prior to that time were of record, they were not a specific, particular examination that reflected a worsening of the condition. 


II.  TDIU

In this case, the Veteran contends that his service-connected rheumatoid arthritis renders him unable to work.  For the reasons explained below, resolving all reasonable doubt in his favor, the Board finds that entitlement to TDIU is warranted.

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Entitlement to a total rating must be based solely on the impact of a veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment.  See 38 C.F.R. § 4.16(a).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to show unemployability.  A high rating in itself is recognition that the impairment makes it difficult to secure or follow employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  

Thus, the Board must evaluate whether there are circumstances in a veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. § § 3.341(a), 4.16, 4.19.  See Van Hoose, 4 Vet. App. at 363.  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

As noted above, the Veteran is service connected for rheumatoid arthritis with an evaluation of 60 percent.  Because the Veteran has a single disability rated at 60 percent, he satisfies the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for TDIU.

In this case, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected rheumatoid arthritis precludes him from securing and following substantially gainful employment.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue.  38 U.S.C. § 5107(b). 

In this case, SSA determined that the Veteran is disabled due to a primary diagnosis of systemic connective tissue disease and a secondary diagnosis of recurrent pulmonary infections.  He is not service connected for his recurrent pulmonary infections.  Therefore, the dispositive question is whether his rheumatoid arthritis, alone, renders him unable to maintain substantially gainful employment.

The evidence indicates that the Veteran obtained a General Equivalency Diploma (GED) and worked in construction from the time he separated service until November 2005 - for almost 38 years.  In May 2006, he underwent an examination for a disability determination by SSA.  The physician estimated that the Veteran could sit five or six hours in an eight hour day, walk or stand five or six hours in an eight hour day, during which time he could perform occasional lifting of 20-25 pounds with more frequent lifting of 5-10 pounds.  A June 2006 Physical Residual Functional Capacity Assessment indicated that the Veteran was sedentary based on longstanding connective tissue disease.  The November 2014 VA examiner indicated that the Veteran's rheumatoid arthritis significantly impacted his ability to perform activities of daily living.  In light of the Veteran's education and work experience, the Board finds that it is at least as likely as not that his rheumatoid arthritis renders him unable to secure and follow a substantially gainful occupation.

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of entitlement to TDIU is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute]."). 
ORDER

An effective date of April 17, 2005, but no earlier, for assignment of a 60 percent rating for rheumatoid arthritis is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to TDIU is granted, subject to the regulations governing the payment of monetary awards.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


